Per Curiam.

Judgment, so far as appealed from, modified to the extent of providing that the Comptroller of the State of New York be directed to turn over, to the receiver in supplementary proceedings of the judgment debtor herein, the entire funds in the possession of the Comptroller under the judgment of the Court of Claims in the action entitled “ Clemente Contracting Co., Inc., Claimant, against The State of New York.” Upon receipt of such funds, the receiver shall forthwith pay in full, and without any deductions whatever, the claims of the respondents, chairman of the Workmen’s Compensation Board, Milanese and Truxton; and such payments shall not be deferred until the determination of any claims of the receiver to commissions, or for counsel fees, *754which are not herein in any way passed upon. In all other respects, the judgment appealed from is affirmed, without costs (Civ. Prac. Act, §§ 807, 808; Mulstein Co. v. City of New York, 213 N. Y. 308; Stephens v. Meriden Britannia Co., 160 N. Y. 178, 181, 182; Thellusson v. State of New York, 176 Misc. 301).
Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ., concur.
Judgment unanimously modified on the facts and the law in accordance with the opinion herein and, as so modified, affirmed. Settle order on notice.